      Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 1 of 12 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
Nadia Dorson, on behalf of herself and others
similarly situated in            the proposed FLSA
Collective Action,                                                Case No.:

                                             Plaintiff,
                                                                  Jury Trial Demanded
                  - against -                                     COMPLAINT
NYU Langone Hospital-Brooklyn,

                                              Defendant.
--------------------------------------------------------------X

        Plaintiff Nadia Dorson (“Plaintiff” or “Dorson”), on behalf of herself and others similarly

situated, by and through her attorneys, Levin-Epstein & Associates, P.C., upon personal

knowledge as to herself and upon information and belief as to others, brings this complaint against

Defendant NYU Langone Hospital-Brooklyn (the “Defendant”), and states as follows:

                                       NATURE OF THE ACTION

           1.    Plaintiff brings this lawsuit seeking recovery, for herself and all other similarly

situated individuals, against Defendant’s violations of the Fair Labor Standards Act, 29 U.S.C. §§

201 et seq. (“FLSA”), and violations of Articles 6 and 19 of the New York State Labor Law

(“NYLL”) and their supporting New York State Department of Labor regulations.

           2.     Plaintiff seeks injunctive and declaratory relief and to recover unpaid overtime

wages, unlawfully deducted wages, spread of hours pay, liquidated and statutory damages, pre-

and post-judgment interest, and attorneys' fees and costs pursuant to the FLSA, NYLL, and the

NYLL's Wage Theft Prevention Act ("WTPA").

           3.    Plaintiff further claims that Defendant has breached the terms of Plaintiff’s

employment contract.

                                                          1
     Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 2 of 12 PageID #: 2




                                 JURISDICTION AND VENUE

       4.      The Court has subject matter jurisdiction of this case pursuant to 29 U.S.C. § 216

(b), 28 U.S.C. § 1331 and 28 U.S.C. § 1337, and has supplemental jurisdiction over Plaintiff’s

claims under the NYLL pursuant to 28 U.S.C. § 1367(a).

       5.      This Court has federal question jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331 because her claims arise under the FLSA.

       6.      Venue is proper in the Eastern District of New York under 28 U.S.C. § 1391(b)

and (c), because all events relevant to this action occurred in this District, and the acts and

omissions giving rise to the claims herein alleged took place in this District.

                                          THE PARTIES

PLAINTIFF NADIA DORSON

       7.      Plaintiff Dorson is a resident of Brooklyn, New York.

       8.      Plaintiff Dorson was, and still is employed as an x-ray technician at Defendant’s

hospital and medical services and care facility located at 150 55th Street, Brooklyn, NY 11220

(“NYU Langone Brooklyn”) from on or around March 2018.

       9.      Plaintiff Smith was, and still is employed as a non-managerial employee at NYU

Langone Brooklyn from on or around March 2018.

       10.     At all relevant times, Plaintiff has been an employee within the meaning of Section

3(e) of the FLSA, 29 U.S.C. § 203(e).

DEFENDANT NYU LANGONE HOSPITAL-BROOKLYN

       11.     Upon information and belief, Defendant NYU Langone Hospital-Brooklyn is a

domestic not-for-profit corporation organized and existing under the laws of the State of New

York. Upon information and belief, it maintains its principal place of business at 150 55th Street,

                                                  2
      Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 3 of 12 PageID #: 3




Brooklyn, NY 11220.

       12.     Defendant NYU Langone Hospital-Brooklyn owns, operates and/or controls a

hospital and medical services and care facility known as “NYU Langone Brooklyn” located at

150 55th Street, Brooklyn, NY 11220.

       13.     At all times relevant to this Complaint, Defendant NYU Langone Hospital-

Brooklyn (i) has had and continues to have employees engaged in commerce or in the production

of goods and services for commerce and handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person and (ii) has had and

continues to have an annual gross volume of sales of not less than $500,000.00.

       14.     At all times relevant to this Complaint, Defendant NYU Langone Hospital-

Brooklyn was and is a covered employer within the meaning of the FLSA, 29 U.S.C. § 203(d)

and, at all times relevant to this Complaint, employed employees, including Plaintiff.

       15.     At all times relevant to this Complaint, Defendant NYU Langone Hospital-

Brooklyn was and is an employer within the meaning of the 29 U.S.C. 201 et seq. and NYLL

Section 190(3), and employed employees, including Plaintiff.

       16.     Defendant NYU Langone Hospital-Brooklyn possessed substantial control over

Plaintiff’s (and other similarly situated employees’) working conditions, and over the policies and

practices with respect to the employment and compensation of Plaintiff, and all similarly situated

individuals, referred to herein.

       17.     Defendant NYU Langone Hospital-Brooklyn had the power to hire and fire

Plaintiff, control the terms and conditions of employment, and determine the rate and method of

any compensation in exchange for Plaintiff’s services.




                                                 3
      Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 4 of 12 PageID #: 4




                                   FACTUAL ALLEGATIONS

        18.     Plaintiff and other similarly situated individuals are individuals who have worked

for Defendant in similarly-titled, hourly paid position, during the statutory period.

        19.     Plaintiff and other similarly situated individuals all shared similar job titles,

training, job descriptions and job tasks, during the statutory period.

        20.     Plaintiff was, and still is an employee of Defendant.

        21.     Plaintiff worked as an x-ray technician at the hospital and medical services and

care facility known as “NYU Langone Brooklyn” located at 150 55th Street, Brooklyn, NY 11220.

        22.     Plaintiff and Defendant executed a written agreement on or around March 2018

(the “Employment Contract”).

        23.     Plaintiff fulfilled all of her obligations under the Employment Contract.

        24.     Pursuant to the Employment Contract, Defendant was obligated to pay Plaintiff at an

hourly rate of $35 per hour.

        25.     Defendant has breached and defaulted under the Employment Contract by failing,

inter alia, to pay Plaintiff at her contractually agreed-upon hourly rate of $35 per hour.

        26.     Defendant’s hospital and medical services and care facility operates on a 24-hour,

7 day a week basis.

        27.     At NYU Langone Brooklyn, Plaintiff regularly worked in excess of forty (40)

hours per week.

        28.     From approximately March 2018 through and including June 2020, Plaintiff

regularly worked thirty-five (35) to one-hundred and twelve (112) hours a week.

        29.     During the coronavirus pandemic – Defendant required Plaintiff to work – and she

did in fact work – upwards of six (6) to seven (7) days per week, sixteen (16) hours each day.

                                                   4
      Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 5 of 12 PageID #: 5




         30.   For example, during the week of March 16, 2020, Defendant required Plaintiff to

work – and she did in fact work – seven (7) days a week, sixteen (16) hours each day, for a total

of one-hundred and twelve (112) hours per week.

         31.   For this workweek, Defendant should have paid Plaintiff an additional $3,780 in

overtime wages, equal to her overtime premium of $52.50 multiplied by 72 overtime hours

worked.

         32.   Throughout her employment with Defendant, Plaintiff was paid her wages in

check.

         33.   From approximately March 2018 through and including March 2019, Defendant

paid Plaintiff an hourly rate of $30 per hour.

         34.   From approximately March 2019, Defendant paid Plaintiff an hourly rate of $31

per hour.

         35.   Plaintiff regularly worked for the Defendant in excess of forty (40) hours a week

but never received an overtime premium of one and one-half times her contractually agreed-upon

regular rate of pay (i.e., $35 per hour) for those hours.

         36.   Throughout Plaintiff’s employment, Defendant made unlawful deductions from

Plaintiff’s salary. For example, each pay period, Defendant deducted $60-100 from Plaintiff’s

salary without her written or verbal consent.

         37.   At all relevant times, Defendant did not compensate Plaintiff for one hour’s pay at

the basic minimum hourly wage rate for each day her shift exceeded ten (10) hours.

         38.   No notification, either in the form of posted notices, or other means, was ever given

to Plaintiff regarding wages are required under the FLSA or NYLL.

         39.   Defendant did not provide Plaintiff a statement of wages, as required by NYLL

                                                  5
     Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 6 of 12 PageID #: 6




195(3).

          40.   Defendant did not give any notice to Plaintiff, in English (Plaintiff’s primary

language), of her rate of pay, employer’s regular pay day, and such other information as required

by NYLL § 195(1).

          41.   At all relevant times, Defendant did not pay Plaintiff at the rate of one and one-

half times her hourly wage rate for hours worked in excess of forty per workweek.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

          42.   Plaintiff brings the First, Second, and Third Claims for Relief as a collective action

pursuant to FLSA §16(b), 29 U.S.C. §216(b), on behalf of all non-exempt persons (including but

not limited to x-ray technician) employed by Defendant on or after the date that is six years before

filing of the Complaint in this case, as defined herein (“FLSA Collective Plaintiffs”).

          43.   At all relevant times, Plaintiff and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are and

have been subject to Defendant’s decision, policy, plan and common policies, programs, practices,

procedures, protocols, routines and rules willfully failing and refusing to pay them at the legally

required overtime wage for all hours worked in excess of forty hours per work week. These claims

of the Plaintiff are essentially the same as those of the FLSA Collective Plaintiffs.

          44.   The First, Second, Third, Fourth and Fifth Claims for Relief are properly brought

under and maintained as an opt-in collective action pursuant to under FLSA §16(b), 29 U.S.C.

§216(b). The FLSA Collective Plaintiffs are readily ascertainable. For purpose of notice and

others related to this action, their names and addresses are readily available from the Defendant.

Notice can be provided to the FLSA Collective Plaintiffs via first class mail to the last address

known to Defendant.

                                                  6
      Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 7 of 12 PageID #: 7




          45.   Plaintiff reserves the right to re-define the FLSA Collective Plaintiffs prior to

notice or collective certification, and thereafter, as necessary.

                                    FIRST CLAIM
                  (FLSA – Unpaid Overtime Wages, 29 U.S.C. §§ 201 et seq.)

          46.   Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          47.   At all relevant times to this action, Plaintiff is a covered, non-exempt employee

within the meaning of the FLSA.

          48.   Defendant was required to pay Plaintiff one and one-half (1 1/2) times the regular

rate at which Plaintiff was employed for all hours worked in excess of forty hours in a workweek

pursuant to the overtime wage provisions set forth in the FLSA, 29 U.S.C. § 207, et seq.

          49.   Defendant failed to pay Plaintiff the overtime wages to which he is entitled under

the FLSA.

          50.   Defendant willfully violated the FLSA by knowingly and intentionally failing to

pay Plaintiff overtime wages.

          51.   Due to Defendant’s willful violations of the FLSA, Plaintiff, on behalf of herself

and FLSA Collective Plaintiffs, is entitled to recover her unpaid overtime wages, liquidated

damages, reasonable attorney’s fees and cost of the action and pre-judgment and post-judgment

interest.

                                      SECOND CLAIM
                                (NYLL – Unpaid Overtime Wages)

          52.   Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          53.   Plaintiff is covered, non-exempt employee within the meaning of the NYLL and

                                                   7
      Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 8 of 12 PageID #: 8




supporting New York Department of Labor (“NYDOL”) Regulations.

          54.   Under the NYLL and supporting NYDOL Regulations, Defendant is required to

pay Plaintiff one and one half times the regular rate of pay, which shall not be less than the

minimum wage, for all hours they worked in excess of forty.

          55.   Defendant failed to pay Plaintiff the overtime wages to which he is entitled under

the NYLL.

          56.   Defendant willfully violated the NYLL by knowingly and intentionally failing to

pay Plaintiff overtime wages at one and one-half times her contractually agreed-upon regular rate

of pay (i.e., $35 per hour).

          57.   Due to Defendant’s willful violations of the NYLL, Plaintiff is entitled to recover

her unpaid overtime wages, liquidated damages, reasonable attorney’s fees and cost of the action

and pre-judgment and post-judgment interest.

                                       THIRD CLAIM
                                 (NYLL – Spread-of-Hours Pay)

          58.   Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          59.   Defendant willfully failed to pay Plaintiff additional compensation of one hour’s

pay at the basic minimum hourly wage rate for each day during which the Plaintiff’s shifts spread

over more than ten (10) hours.

          60.   By Defendant’s failure to pay Plaintiff spread-of-hours pay, Defendant willfully

violated §650 et seq. of the NYLL and violated the supporting NYDOL regulations, including,

but not limited to, 12 N.Y. C.R.R. §146-1.6.

          61.   Due to Defendant’s willful violations of the NYLL, Plaintiff is entitled to recover

an amount prescribed by statute, liquidated damages, reasonable attorney’s fees and cost of the
                                                 8
     Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 9 of 12 PageID #: 9




action and pre-judgment and post-judgment interest.

                                  FOURTH CLAIM
                       (NYLL WTPA– Failure to Provide Wage Notices)

          62.   Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          63.   The NYLL and the WTPA require employers to provide all employees with a

written notice of wage rates at the time of hire.

          64.   In violation of NYLL §195 (1), Defendant failed to furnish to Plaintiff at the time

of hiring, or whenever their rate(s) of pay changed, with a wage notice containing the rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other, allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer in accordance with NYLL §191; the

name of the employer; any “doing business as” names used by the employer; the physical address

of the employer’s main office or principal place of business, and a mailing address, if different;

the telephone number of the employer, and anything otherwise required by law.

          65.   Due to Defendant’s violations of NYLL §195 (1), Plaintiff is entitled to recover

her liquidated damages, reasonable attorney’s fees and cost and disbursement of the action,

pursuant to the NYLL §198 (1-b).

                                       FIFTH CLAIM
                  (Violation of the Wage Statement Provisions of the NYLL)

          66.   Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          67.   With each payment of wages, Defendant failed to provide Plaintiff with a statement

listing each of the following the dates of work covered by the payment of wages; name of

                                                    9
    Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 10 of 12 PageID #: 10




employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; the number of

regular hours worked; the number of overtime hours worked, as required by the NYLL § 195(3).

          68.   As a result of Defendant’s violation of the WTPA, Plaintiff is entitled to damages

of at least $150 per week during which the violations occurred.

                                       SIXTH CLAIM
                           (NYLL – Unlawful Deductions from Wages)

          69.   Plaintiff repeats and incorporates all foregoing paragraphs as if fully set forth

herein.

          70.   NYLL § 193(1) prohibits employers from making any unlawful deductions from the

wages of an employee.

          71.   As described above, on repeated occasions Defendant deducted wages from

Plaintiff’s wages without his consent.

          72.   Plaintiff is entitled to all money unlawfully deducted from his wages throughout his

employment.

          73.   As a result of Defendant’s violation of NYLL §193(1), Plaintiff is entitled to

recover his liquidated damages, reasonable attorney’s fees and cost and disbursement of the

action, pursuant to the NYLL §198 (1-b).

                                          SEVENTH CLAIM
                                         (Breach of Contract)

          74.   Plaintiff repeats and realleges all paragraphs above as though fully set forth herein.

          75.   Plaintiff and Defendant entered into the Employment Contract whereby Plaintiff was

employed by Defendant pursuant to the terms therein.

                                                   10
    Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 11 of 12 PageID #: 11




        76.     Pursuant to the Employment Contract, Defendant was obligated to pay Plaintiff at an

hourly rate of $35 per hour.

        77.     Defendant has breached and defaulted under the Employment Contract by failing,

inter alia, to pay Plaintiff at her contractually agreed-upon hourly rate of $35 per hour.

        78.     Plaintiff has substantially performed all of her duties and obligations under the

Employment Contract and, as such, has and continues to suffer losses and damages as a direct result

of Defendant’s breach.

                                     PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff, on behalf of herself and FLSA Collective Plaintiffs,
respectfully requests that this Court enter a judgment:
        a.      authorizing Plaintiff at the earliest possible time to give notice of this collective
                action, or that the Court issue such notice, to all persons who are presently, or have
                up through the extent allowable under the statute of limitations and including the
                date of issuance of court-supervised notice, been employed by Defendant as
                nonexempt employees. Such notice shall inform them that the civil notice has been
                filed, of the nature of the action, of their right to join this lawsuit if they believe
                they were denied premium overtime wages;
        b.      certification of this case as a collective action pursuant to the FLSA;
        c.      issuance of notice pursuant to 29 U.S.C. § 216(b), to all similarly situated members
                of the FLSA opt-in class, apprising them of the pendency of this action, and
                permitting them to assert timely FLSA claims and state claims in this action by
                filing individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and
                appointing Plaintiff and her counsel to represent the FLSA Collective Plaintiffs;
        d.      declaring that Defendant violated the overtime wage provisions of the FLSA, the
                NYLL and the NYDOL regulations;
        e.      declaring that Defendant violated the spread-of-hours pay provisions of the NYLL
                and NYDOL Regulations;
        f.      declaring that Defendant violated the notice statement pay provisions of the NYLL

                                                   11
   Case 1:21-cv-04286 Document 1 Filed 07/30/21 Page 12 of 12 PageID #: 12




            and WTPA;
      g.    declaring that Defendant is in breach of contract under New York State law
      h.    awarding Plaintiff unpaid overtime wages;
      i.    awarding Plaintiff unpaid spread-of-hours pay;
      j.    awarding unpaid wages under New York State law for breach of contract;
      k.    awarding Plaintiff liquidated damages in an amount equal to the total amount of
            wages found to be due;
      l.    awarding unpaid wages under the NYLL and the New York State contract law;
      m.    awarding Plaintiff statutory damages as a result of Defendant’s failure to furnish
            accurate wage notice pursuant to the NYLL;
      n.    awarding Plaintiff pre- and post-judgment interest under the NYLL;
      o.    awarding Plaintiff reasonable attorneys’ fees and the costs and disbursements of
            this action; and
      p.    Such other relief as this Court deems just and proper.

Dated: New York, New York
       July 30, 2021                         Respectfully submitted,

                                             By: /s/ Joshua Levin-Epstein
                                                 Joshua Levin-Epstein
                                                 Jason Mizrahi
                                                 Levin-Epstein & Associates, P.C.
                                                 60 East 42nd Street, Suite 4700
                                                 New York, New York 10165
                                                 Tel: (212) 792-0046
                                                 Email: Joshua@levinepstein.com
                                                 Attorneys for the Plaintiff and proposed FLSA
                                                 Collection Action Plaintiffs




                                             12
